Exhibit CONSULTING AGREEMENT BETWEEN TEPPCO MARINE SERVICES, L.L.C. AND CENAC MARINE SERVICE, L.L.C. This Consulting Agreement (this “Agreement”) is made and entered into as of August 1, 2009 by and between TEPPCO Marine Services, L.L.C., a Delaware limited liability company (“TEPPCO”), and Cenac Marine Services, L.L.C., a Louisiana limited liability company acting through its President, Arlen B. Cenac, Jr., who also is a signatory to this Agreement and individually bound by the terms hereof (“Consultant”). WHEREAS, Consultant is an experienced marine operator and is familiar with TEPPCO’s business and operations; and WHEREAS, TEPPCO desires to engage Consultant’s services to provide general advice and management services, on a part time basis; and WHEREAS, TEPPCO and Consultant desire to enter into this Agreement for the purpose of memorializing the terms and conditions of Consultant’s engagement by TEPPCO; NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants, and agreements stated herein, and upon the terms and subject to the conditions hereinafter set forth, TEPPCO and Consultant hereby agree as follows: 1.Contract Term.The term of this Agreement shall commence on August 1, 2009, and shall continue in force and effect for a period of two (2) years thereafter unless terminated sooner by TEPPCO or Consultant by giving at least ninety (90) days advance notice in writing to the other Party. 2.Scope of Consultant’s Services.During the term of this Agreement, Consultant shall be responsible for (i) the efficient management, supervision, and oversight of TEPPCO’s day-to-day operations, including, without limitation, the supervision of certain individuals working on the TEPPCO business, the maintenance of all TEPPCO equipment, and compliance by TEPPCO with all applicable safety regulations and (ii) such other related management services that TEPPCO may request of Consultant.In addition, when and to the extent requested by TEPPCO, Consultant shall cooperate with TEPPCO to fully and adequately train, and to otherwise effectively and efficiently to transition the duties, responsibilities and authority of Consultant with respect to the day-to-day business of TEPPCO to, the person or persons designated by TEPPCO to assume Consultant’s responsibilities upon the expiration or earlier termination of this Agreement.Consultant agrees to devote its best efforts to the performance of its services under this Agreement.Consultant further agrees for itself and for all its employees performing services under this Agreement to comply with the Code of Conduct of EPCO, Inc., a Texas corporation (“EPCO”), and all EPCO or and all TEPPCO policies regarding and relating to outside contractors.TEPPCO acknowledges that Consultant has other businesses, and that the services 1 provided hereunder will be on a part-time basis, which will allow Consultant to continue with other business, that is not inconsistent with Consultant’s duties hereunder. 3.Consultant’s Direct Report.During the term of this Agreement, Consultant shall report to and receive instructions from TEPPCO’s President and CEO or such other person designated in writing by TEPPCO’s Board of Directors. 4.Scope of Consultant’s Authority.During the term of this Agreement, Consultant shall have authority to bind TEPPCO to commitments at such levels and with respect to such matters as may be determined from time-to-time by TEPPCO’s Board of Directors and communicated to Consultant by TEPPCO’s President and CEO.Unless otherwise authorized in writing by TEPPCO’s Board of Directors, Consultant’s authority shall not include the purchase or lease of tows, barges, tugs, push boats, or other vessels of any kind. 5.Independent Contractor Status of Consultant.During the term of this Agreement, Consultant shall be an independent contractor of TEPPCO, and it is expressly understood that all employees of Consultant performing services pursuant to this engagement, are employees of Consultant and not of TEPPCO or any of TEPPCO’s affiliates.As such, none of Consultant’s employees performing services under this Agreement shall be entitled to participate in any employee benefits plans sponsored by TEPPCO or any of its affiliates for their respective own employees, and Consultant shall be responsible for payment of all compensation, payroll and other taxes due to, for or in respect of its employees, whether performing services under this Agreement or otherwise.Consultant further agrees to indemnify TEPPCO and its affiliates and hold TEPPCO and its affiliates harmless against any and all claims by Consultant’s employees, including employment law claims, arising from the performance of services under this Agreement or by any taxing authority for payroll taxes alleged to be due on the wages of such employees. 6.Compensation.Within five (5) business days after the commencement date of this Agreement, TEPPCO will pay Consultant a one-time retainer fee in cash of Two Hundred Thousand and No/100 ($200,000.00).In addition, on or before the last day of each month during the term of this Agreement, TEPPCO shall pay Consultant a monthly consulting fee of Forty-One Thousand Six Hundred Sixty-Seven Dollars and No/100 ($41,667.00), which shall be prorated for any partial month of performance. 7.Expenses.On or before the tenth day of each month during the term of this Agreement, Consultant shall invoice TEPPCO for all expenses reasonably incurred by Consultant during the prior month in connection with Consultant’s performance of services under this Agreement, subject to and consistent with EPCO’s or TEPPCO’s general policies governing the reimbursement of expenses incurred by outside contractors.TEPPCO agrees to pay such invoices within thirty (30) business days following receipt; provided, however, that in the event of a dispute concerning any amount invoiced by Consultant, TEPPCO shall pay the undisputed portion of such 2 invoice and Consultant shall furnish TEPPCO with any and all records as may be requested by TEPPCO relating to such disputed amount so as to enable the parties to resolve the dispute. 8.Insurance.Consultant agrees to maintain, at its own expense with no charge to TEPPCO, general liability insurance with a minimum limit of $10,000,000.00, automobile insurance with a minimum limit of $6,000,000.00, and workers compensation insurance covering all of its employees performing services under this Agreement consistent with TEPPCO’s requirements for outside contractors.TEPPCO, during the term of this Agreement, will carry or maintain or caused to be carried or maintained insurance, including, at a minimum, general liability insurance with limits of $1,000,000.00 combined single limit per occurrence; automobile liability insurance limits with limits of $1,000,000.00 combined singlelimit per accident/occurrence for bodily/personal injury and property damage, including coverage for all owned, hired and non-owned vehicles or automotive equipment; excess liability limits in the amount of $10,000,000.00 per occurrence in excess of the primary limits above; and protection and indemnity insurance (Form SP 23 or equivalent) on all marine equipment of TEPPCO and general liability insurance for the marine equipment with an overall limit of $200,000,000.00 per occurrence, including coverage for marine crew, pollution liability, removal of wreck, collision and tower’s liability, cargo legal liability, third-party bodily injury and property damage liability, including contractual liability coverage. With respect to each of the policies described above, TEPPCO and Consultant shall waive and require their insurers to waive any right of subrogation or recovery against each other.Additionally, with respect to each of the policies described above, TEPPCO and Consultant shall be named as additional insureds on all policies except workers compensation. TEPPCO and Consultant will deliver to each other certificates of insurance upon request. 9.
